DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 1/19/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raring et al (US 8,971,370) .
With respect to claim 11, Raring et al’370 teach a method for fabricating a semiconductor device, comprising:
growing a first epitaxial layer of a first group III-V material” 220(see fig.1A-2, abstract);
growing, on the first epitaxial layer of the first group III-V material, a superlattice layer (SCH)on n-GaN layer
grown comprising the first group IIJ-V material and a second group III-V material; and
growing, on the superlattice layer, a second epitaxial layer of the first group III-V
material with  on superlattice layer. Note lower barrier layer (LB) is interpreted as second epitaxial layer of the first group III-V material (Abstract, fig.1A-2)

With respect to claim 12, Raring et al ‘370 teach the method, wherein the first group III-V material comprises GaN, and wherein the second group III-V material comprises AlGaN (see Abstract, col.15, lines 15-20).

With respect to claim 15, Raring et al’370 teach the method, wherein growing the superlattice layer comprises growing a plurality of pairs of a layer of the first group III-V material and a layer of the second group III-V material. (see Abstract, col.15, lines 10-20)
With respect to claim 16, Raring et al’370 teach the method, wherein a thickness of the plurality of pairs of the layer of the first group III-V material and the layer of the second group III-V material is  between 0.5 nm and 5 um (see Abstract, col.15, lines 10-20).

With respect to claim 17, Raring et al’370 teach the method, wherein growing the first epitaxial layer comprises growing the first group III-V material on a growth template along a semipolar orientation (abstract and col.15, lines 10-20).
With respect to claim 18, Raring et al’370 teach the method, wherein the semipolar orientation comprises at least one of a (2021) orientation, a (2021) orientation, a (3031) orientation, or a (3031)
orientation including off-axis orientations within +4 degrees (Abstract, col15, lines 25-35).
With respect to claim 19, Raring ‘370 teach the method, wherein growing the second epitaxial layer comprises growing the first group III-V material along the semipolar orientation (see col.15, lines 5-35). 
With respect to claim 20, Raring et al’370 teach the method, further comprising: growing a semiconductor structure on the second epitaxial layer of the first group III-V material, wherein growing the semiconductor structure comprises: growing an active layer comprising at least one quantum well structure (MQW); and growing a p-doped layer of the first group III-V material p-type GaN (see fig. 1A-2)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al (US 8,971370) in combination with Chang (US 9184,342)
With respect to claim 13, Raring et la’370 do not teach the method, wherein growing the first epitaxial layer comprises growing a first undoped layer of the first group III-V material.
With respect to claim 14, Raring do not teach the method, wherein growing the second epitaxial layer comprises growing a second undoped layer of the first group III-V material.
Chang teach buffer layer”220” grown directly on substrate “210” can be gown either as doped a or undoped layer (col.5, lines 60-67) and col.8, lines 22-31).  It would have been obvious to one of ordinary skill in the art to modify the invention of Raring et al growing undoped GaN layer in place of doped GaN layer because Chang teach functional equivalence of doped epitaxial layer or undoped epitaxial layer grown on the substrate 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teach method of growing II-V nitride semiconductor layer for LEDs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on M0n-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816